


STRATEGIC MEDICINAL CHEMISTRY SERVICES AGREEMENT




This Strategic Medicinal Chemistry Services Agreement (this “Agreement”), dated
as of December 6,  2011 (the “Effective Date”), is by and between Synterys, Inc.
(“Synterys”), a Delaware Corporation, the principal place of business of which
is 29540 Kohoutek Way, Union City, CA 94587 and VistaGen Therapeutics, Inc.
 (“VistaGen”), a Nevada corporation, the principal place of business of which is
384 Oyster Point Blvd, Suite 8, South San Francisco, CA 94080.  Synterys and
VistaGen may each be referred to herein individually as a “Party” or,
collectively, as the “Parties.”  




Introduction




VistaGen and Synterys desire to enter into a strategic collaboration through
which Synterys will facilitate VistaGen’s internal drug rescue programs. As part
of this strategic collaboration, in addition to other collaborative activities
undertaken by the parties as projects and as described below, VistaGen desires
to obtain, and Synterys seeks to provide, certain custom chemical syntheses as
more particularly described below (“MedChem Services”).







1.

Management of Collaborative Services.




1.1   Projects and Project Plans.  From time to time during the term of this
Agreement, Synterys shall perform custom chemistry service projects for the
benefit of VistaGen (each a “Project”) utilizing Synterys’ full time equivalent
employees (“FTEs”).  Each Project shall be conducted in accordance with a
written work plan agreed to by the Parties.  Each such work plan shall be
contained in a sequentially numbered work plan agreement which references and
incorporates the terms of this Agreement (each a "Project Plan") and unless
otherwise agreed to in writing by the Parties, shall be limited to one
biological and/or therapeutic target selected by VistaGen (the "Target").
 VistaGen shall have no obligation to disclose to Synterys the nature or
identity of the Target.  The scope of Compound(s) and/or Compound class(es) to
be delivered by Synterys  shall be defined in the corresponding Project Plan and
may be amended in writing by the Parties from time to time during the term of
the Project Plan.  During the term of this Agreement, VistaGen may from time to
time modify a Project Plan in writing.  A material change in a Project Plan may
be subject to a corresponding change in the cost assigned to such Project Plan,
as agreed to by the Parties in writing.    Each Project Plan shall include, but
not be limited to, (i) the services to be performed, (ii) the timelines for
performance, (iii) the number of FTEs required to work on and complete the
Project, (iv) the cost of Project-specific reagents (e.g., reactants), if any,
(v) deliverables, (vi) acceptance criteria for deliverables, and (vii)
incentives and penalties, if any, based on such timelines and deliverables.  For
purposes of this Agreement, an FTE is the equivalent of the full-time effort of
one qualified individual for a period of one year equal to 1,800 hours, together
with associated overhead and support costs.  Each Project Plan shall be agreed
upon in writing by VistaGen and Synterys, sequentially numbered, and attached
and become part of this Agreement as sequential exhibits to this Agreement.




1.2

Project Teams.  For each Project Plan, Synterys shall identify a project team
(each a “Project Team”) that shall be responsible for performance of that
Project Plan.  




1.3

Project Managers.  Synterys and VistaGen, for each Project, shall each appoint a
project manager (“Project Manager”) as the principal point of contact between
the Parties.  Each Project Manager for Synterys shall keep the corresponding
Project Manager for VistaGen fully informed of the progress of the Project.
 Synterys shall ensure that the Project Manager for Synterys is reasonably
available for telephone and face-to-face discussions with the Project Manager
for VistaGen and other VistaGen personnel, as necessary.  The Project Manager
for Synterys shall report at least bi-weekly to the Project Manager for VistaGen
by telephone or secure electronic communication.  In addition, Synterys, through
its Project Manager, shall issue to VistaGen, through its Project Manager, a
monthly written report summarizing progress on individual projects during the
course of the Project.  




1.4

Project Prospecting.  In addition to the collaborative services and Projects
identified by VistaGen to be undertaken with Synterys under this Agreement,
Synterys will use its knowledge and experience with respect to the academic
research community and biotechnology and pharmaceutical industries to identify
potential candidate molecules and programs which it will bring to the attention
of VistaGen as new drug rescue program opportunities for the VistaGen.  If
Synterys identifies such a program and VistaGen chooses to pursue it as part of
its internal drug discovery and drug rescue strategy, VistaGen and Synterys will
use reasonable efforts to identify such program as a Project and develop a
Project Plan with the intention to pursue the Project as part of the
Collaboration under this Agreement.




1.5

Project Participation Opportunities.  The Parties will consider, and may agree
to undertake, certain Projects under a risk sharing arrangement.  Payment to
Synterys may be provided in whole or in part through participation rights in the
Project such as contingent milestone payments, equity-based and/or other
non-cash compensation for MedChem services rendered by Synterys in connection
with such Project and/or successful achievement of defined Project objectives.
Any such risk sharing arrangement will be agreed to pursuant to the specific
Project Plan for such Project, in advance of undertaking such a Project.




2.

Performance by Synterys.




2.1

Materials and Equipment.  Synterys shall be responsible for the procurement,
proper quality and documentation of the quality of all materials (including any
and all Project-specific reagents), equipment and facilities used in connection
with work conducted on each and every Project in accordance with the Project
Plan for such Project.    




2.2

Efforts.  Synterys shall commit the number of FTEs to the performance of MedChem
services on each Project in accordance with the Project Plan corresponding to
such Project.  Synterys shall use reasonable efforts, using not less than
accepted professional standards of workmanship, to perform all work on each
Project Plan, and to meet the timelines, deliverables, and acceptance criteria
set forth in each such Project Plan.  Synterys covenants that it will not
utilize in any Project any process or material that, to Synterys’s knowledge,
would infringe any patent or other intellectual property right of a third party,
including but not limited to any right of a third party set forth in a published
patent application, without VistaGen’ prior written consent.




3.

Payment by VistaGen.




Synterys shall conduct MedChem Services hereunder and pursuant to the terms and
conditions of each Project Plan and in accordance with the compensation terms
set forth in each Project Plan signed and delivered by the Parties.  The
compensation terms in each Project Plan shall include the cost of labor,
facilities, raw materials, reagents, solvents, analysis, packaging, waste
disposal, reports and delivery of the Compounds to VistaGen.  VistaGen shall
have no obligation to reimburse Synterys for any costs and expenses of Synterys
in excess of the compensation terms in the applicable Project Plan, except in
such exceptional circumstances where a given raw material required for a given
set of Compounds in Synterys’ commercially reasonable opinion is prohibitively
expensive, in which case VistaGen shall elect to forego such synthesis, supply
such raw material, reimburse Synterys for the purchase of such raw material, or
authorize Synterys to synthesize such raw material if reasonably practicable.




Within forty five (45) days of receipt by VistaGen of Synterys’s invoice,
VistaGen shall make the payment(s) to Synterys as specified in the payment
schedule of each Project Plan.  All invoices and payments shall be in United
States Dollars.  If in the reasonable opinion of VistaGen, Synterys has failed
to perform or complete its performance corresponding to an invoice, upon written
notice to Synterys by VistaGen, VistaGen shall have the right to delay or
withhold payment of such invoice until such performance is complete and accepted
by VistaGen.




In the event a Project Plan calls for contingent or other risk sharing or
discounted compensation to be made to Synterys by VistaGen, the details of
price, payment schedule, payment terms, triggering milestones or other
deliverables upon which payment is contingent shall be agreed to in advance by
the Parties and detailed in the Project Plan.







4.

Laboratory Records, Reports and Documentation.




4.1

Laboratory Records.  Synterys shall prepare and maintain detailed laboratory
notebook records of all activities and work conducted in connection with each
and every Project.  Such notebook records may include electronic notebook
records as determined by the Parties.




4.2

Reports and Documentation.  Synterys, through its Project Manager, shall
communicate regularly with VistaGen, through its Project Manager, no less
frequently than bi-weekly, regarding work being conducted and efforts to
complete each Project, as further described in Section 1.4 above.  In addition,
as set forth in Section 1.4 above, Synterys, through its Project Manager, shall
issue to VistaGen, through its Project Manager, a monthly written report
summarizing progress on individual Projects during the term of this Agreement.
Along with each of the Compounds delivered to VistaGen hereunder, Synterys shall
present to VistaGen a batch identification, a copy of the corresponding HPLC
trace and mass spectra (and/or other analytical procedure data agreed to by the
parties in the Project Plan).  The Parties shall confer prior to any such
delivery of the Compounds to VistaGen regarding the container and shipping
details, the analytical results and other related data.  Title to each of the
Compounds delivered hereunder shall pass to VistaGen free and clear of any
security interest, lien, or other encumbrance.  Title and risk of loss to each
of the Compounds shall remain with Synterys until the Compound has been
delivered to the destination specified by VistaGen in writing.  Within 14 days
after completion of each Project, Synterys shall deliver to VistaGen a final
written report that fully and completely documents all work conducted and all
results, analytical procedures, synthesis completion dates, lot numbers and
other relevant information obtained by or known to Synterys in connection with
such Project.  




4.3

Audit Right.  VistaGen shall have a right, after 5 days prior written notice, to
visit Synterys’s facilities to audit and copy Synterys’s records with respect to
any Project, including for example analytical data and laboratory notebook
records during Synterys’s normal business hours.  




5.

Ownership of Work Product.




5.1

Ownership.  VistaGen shall have full ownership of any and all compounds
requested by VistaGen to be synthesized by Synterys, and any and all inventions
made, whether by VistaGen or by Synterys, in connection with work conducted
under a Project Plan, and any and all intellectual property covering such
compounds and inventions (the “Work Product and IP Rights”).  Synterys agrees to
execute any and all documents and to provide VistaGen with any and all other
assistance that is reasonably necessary for VistaGen to perfect and enjoy its
rights in and to the Work Product and IP Rights.  Notwithstanding the foregoing,
Synterys shall have the right to use synthetic methods and processes which are
developed by it in the course of performing work for VistaGen and the
development of which was not within the general scope of the Project Plan.  In
addition, Synterys shall have the right to use synthetic methods and processes
which are part of the Work Product so long as such use conforms to the
restrictions applicable to Confidential Information of VistaGen as set forth in
Article 6.  




5.2

License.  Synterys hereby grants to VistaGen a worldwide, fully paid-up,
non-exclusive right and license under any and all intellectual property owned or
held or otherwise controlled by Synterys to make, have made, use, sell, offer
for sale, export, import and otherwise exploit all compounds produced by
Synterys for VistaGen. The term and duration of such right and license will be
indefinite, and will survive and not be affected by expiration or termination of
this Agreement.  




6.

Confidential Information.




6.1

Confidential Information.  Except as otherwise expressly provided in this
Agreement, each Party (the “Receiving Party”) shall keep strictly confidential
all confidential or proprietary information disclosed by the other Party (the
“Disclosing Party”) or otherwise made available to the Receiving Party pursuant
to this Agreement or either Party's performance of this Agreement, or otherwise
concerning the business, operations, trade secrets or other proprietary
information of the Disclosing Party (whether in written media or otherwise)
(“Confidential Information”).  Confidential Information shall not include
information that:  (a) is or becomes generally available to the public other
than as a result of disclosure thereof by the Receiving Party; (b) is lawfully
received by the Receiving Party on a nonconfidential basis from a third party
that is not itself under any obligation of confidentiality or nondisclosure to
the Disclosing Party; or (c) by written evidence can be shown by the Receiving
Party to have been independently developed by, or previously known to, the
Receiving Party.




6.2

Nondisclosure of Confidential Information.  The Receiving Party shall use
Confidential Information solely for the purposes of this Agreement and may
disclose Confidential Information only to those of its directors, officers,
employees, consultants, advisers and agents (“Insiders”) whose duties reasonably
require them to have access to such Confidential Information, provided that such
Insiders are bound to maintain the confidentiality of such Confidential
Information to the same extent as if they were Parties hereto.  Upon the
expiration or termination of this Agreement, or earlier at the request of the
Disclosing Party, the Receiving Party shall return to the Disclosing Party all
originals, copies and summaries of documents, materials and other tangible
manifestations of Confidential Information in the possession or control of the
Receiving Party, except that the Receiving Party may retain one copy of the
Confidential Information in the possession of its legal counsel solely for the
purpose of monitoring its obligations under this Agreement.




6.3

Exception.  The foregoing confidentiality and nondisclosure obligations shall
not apply to information that (a) is required to be publicly disclosed by law or
regulation; provided, however, that, in such event, the Receiving Party provides
the Disclosing Party with prompt advance notice of such disclosure so that the
Disclosing Party has the opportunity if it so desires to seek a protective order
or other appropriate remedy, or (b) is incorporated in or is necessary for the
utilization of the Work Product or IP Rights conveyed to VistaGen hereunder.




6.4

Confidentiality of Agreement.  Except as otherwise set forth in this Agreement
or agreed to in advance in a writing between the Parties, each Party shall
maintain the confidentiality of all provisions of this Agreement as well as this
Agreement itself and, without the prior consent of the other Party which consent
shall not be unreasonably withheld or delayed, neither Party shall disclose this
Agreement, any of its provisions or the identity of the other Party to any third
party (other than to its Insiders whose duties require familiarity with this
Agreement), except for such disclosures: (a) as may be required by applicable
law or governmental regulation, in which case the Disclosing Party shall provide
the other Party with prompt advance notice of such disclosure so that the other
Party has the opportunity if it so desires to seek a protective order or other
appropriate remedy; (b) included in any prospectus, offering memorandum or other
document or filing required by applicable securities law; or (c) which are in
form substantially similar to previously approved disclosures.




6.5

Survival of Obligations.  The obligations set forth in this Article 6 shall
remain in effect for each and every item of Confidential Information for a
period of ten (10) years after the effective date of expiration or termination
of this Agreement, except that the obligation of the Receiving Party to return
Confidential Information to the Disclosing Party shall survive until fulfilled.




7.

Indemnification.  




7.1

Indemnification by VistaGen.  VistaGen shall indemnify and hold harmless,
Synterys, its directors, officers and employees, from and against any and all
liability, damage, loss, cost (including reasonable attorneys’ fees) and expense
resulting from claims of any kind and character by any third party (including,
without limitation, employees or agents of VistaGen) with respect to use by
VistaGen of any data, information or materials delivered by Synterys to VistaGen
pursuant to the terms and conditions of this Agreement.  Notwithstanding the
foregoing, Synterys shall not be entitled to indemnification under this Section
7.1 to the extent any claim is the result of negligence or willful misconduct of
Synterys or its directors, officers or employees, or directly arising out of the
performance of Synterys’s obligations hereunder.




7.2

Indemnification by Synterys.  Synterys shall indemnify and hold harmless,
VistaGen, its directors, officers and employees, from and against any and all
liability, damage, loss, cost (including reasonable attorneys’ fees) and expense
resulting from claims of any kind and character by any third party (including,
without limitation, employees or agents of Synterys) arising out of or in
connection with Synterys’s performance hereunder.  Notwithstanding the
foregoing, VistaGen shall not be entitled to indemnification under this Section
7.2 to the extent any claim is the result of negligence or willful misconduct of
VistaGen or its directors, officers or employees.  




7.3

Limitation of Liability.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, IN NO EVENT
WILL EITHER PARTY BE LIABLE FOR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR
INDIRECT DAMAGES ARISING IN ANY WAY OUT OF THIS AGREEMENT, HOWEVER CAUSED AND ON
ANY THEORY OF LIABILITY.  THIS LIMITATION WILL APPLY EVEN IF THE OTHER PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE AND NOTWITHSTANDING ANY FAILURE
OF ESSENTIAL PURPOSE OF ANY LIMITED WARRANTY PROVIDED HEREIN.  THIS LIMITATION
SHALL NOT APPLY, HOWEVER, TO VISTAGEN’S OBLIGATIONS PURSUANT TO SECTION 7.1 OR
TO SYNTERYS’S OBLIGATIONS PURSUANT TO SECTION 7.2.  




8.

Term and Termination.




8.1

Term.  This Agreement shall commence on the Effective Date and shall remain in
effect until completion of each and every Project and receipt by VistaGen of a
final written report for each such Project, unless earlier terminated as
provided in this Article 8.




8.2

Termination for Breach.  In the event that either Party commits a breach of its
obligations under this Agreement and fails to cure such breach within thirty
(30) days following receipt of a first written notice with respect thereto from
the non-breaching Party, the non-breaching Party may terminate this Agreement
effective immediately upon receipt by the breaching Party of a second written
notice.  




8.3

Termination for Convenience.  Either Party shall have the right to terminate
this Agreement for any reason upon three (3) month’s prior written notice to the
other Party, provided that Synterys may not deliver any notice to terminate this
Agreement pursuant to this Section 7.3 until after the one year anniversary of
the Effective Date.  







7.4

Effect of Expiration or Termination.  Expiration or termination of this
Agreement shall not relieve either of the Parties of any obligation accruing
prior to the effective date of expiration or termination.  The following
articles and sections of this Agreement will survive expiration or termination
of this Agreement:  Articles 5, 6 and 7, and Sections 8.4, 9.1, 9.2, 9.9 and
9.10.

  

7.5

Noninterference with Business. During and for a period of one year immediately
following termination of this Agreement by either party, the Parties agree not
to solicit any person to terminate or breach an employment, contractual or other
relationship with the other Party.




9.

Miscellaneous.




9.1

Independent Contractors.  Each of the Parties shall be furnishing its services
hereunder as an independent contractor, and nothing herein shall create any
association, partnership or joint venture between the Parties or an
employer-employee relationship.  No agent, employee or servant of either Party
shall be, or shall be deemed to be, the employee, agent or servant of the other
Party, and each Party shall be solely and entirely responsible for its acts and
the acts of its agents, employees, servants and subcontractors.




9.2

Applicable Law.  This Agreement shall be governed by the laws of the State of
California as applicable to contracts made and performed entirely within the
State of California, without reference or giving effect to choice or conflicts
of laws rules or principles.




9.3

Counterparts.  This Agreement may be executed simultaneously in any number of
counterparts and may be executed by facsimile.  All counterparts shall
collectively constitute one and the same Agreement.




9.4

Notices.  In any case where any notice or other communication is required or
permitted to be given hereunder, such notice or communication shall be in
writing and sent by overnight express or registered or certified mail (with
return receipt requested) and shall be sent to the following address (or such
other address as either Party may designate from time to time in writing):




If to VistaGen:




VistaGen Therapeutics, Inc.

384 Oyster Point Blvd., No.8

South San Francisco, CA 94080

Telephone:  (650) 244-9990

Attention: Shawn K. Singh, JD

     CEO




If to Synterys:




Synterys, Inc.

29540 Kohoutek Way

Union City, CA 94587

Telephone: (510) 477-8810

Attention: John Kincaid




9.5

Assignment; Binding Effect.  This Agreement shall not be assigned in whole or in
part, by either Party without the prior written consent of the other Party which
shall not be unreasonably withheld or delayed, and any attempted assignment
without such consent shall be null and void.  Notwithstanding the above,
VistaGen may assign all of its rights and delegate all of its obligations under
this Agreement to an affiliate or to a purchaser or other successor in interest
to all or substantially all of the business or assets of VistaGen related to the
subject of this Agreement, including for example in connection with a merger,
consolidation, or acquisition.  This Agreement shall inure to the benefit of and
be binding upon each of the Parties hereto and their respective successors and
permitted assigns.




9.6

Entire Agreement.  The terms and conditions herein contained constitute the
entire agreement between the Parties relating to the subject matter of this
Agreement and shall supersede all contemporaneous and previous communications
between the Parties with respect to the subject matter of this Agreement.
 Neither Party has entered into this Agreement in reliance upon any
representation, warranty, covenant or undertaking of the other Party that is not
set out or referred to in this Agreement.  




9.7

Amendment.  This Agreement may be varied, amended or extended only by the
written agreement of the Parties through their duly authorized officers or
representatives.




9.8

Severability.  In the event any provision of this Agreement is held invalid,
illegal or unenforceable (any such provision, an "Invalid Provision”) in any
jurisdiction, the Parties shall promptly negotiate in good faith a lawful, valid
and enforceable provision that is as similar in terms to the Invalid Provision
as may be possible while giving effect to the future benefits and burdens
accruing to the Parties hereunder.  The remaining provisions of this Agreement
shall remain binding on the Parties hereto.  




9.9

No Waiver of Rights; Remedies Cumulative.  No failure or delay on the part of
either Party in the exercise of any power or right hereunder shall operate as a
waiver thereof.  No single or partial exercise of any right or power hereunder
shall operate as a waiver of such right or of any other right or power.  The
waiver by either Party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any other or subsequent breach hereunder.
 The rights and remedies provided in this Agreement and all other rights and
remedies available to either Party at law or in equity are, to the extent
permitted by applicable law, cumulative and not exclusive of any other right or
remedy now or hereafter available at law or in equity.  Neither asserting a
right nor employing a remedy shall preclude the concurrent assertion of any
other right or employment of any other remedy, nor shall the failure to assert
any right or remedy constitute a waiver of that right or remedy.




9.10

Headings and Interpretations.




(a)

The descriptive headings contained in this Agreement are included for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement.




(b)

Unless otherwise specified, all references to “days” are to calendar and not
business days.




(c)

Wherever any provision of this Agreement uses the term “including” (or
“includes”), such term shall be deemed to mean “including without limitation”
and “including but not limited to” (or “includes without limitation” and
“includes but is not limited to”) regardless of whether the words “without
limitation” or “but not limited to” actually follow the term “including” (or
“includes”).




(d)

The recitals set forth at the start of this Agreement, each and every Project
Plan exhibit to this Agreement, and the terms and conditions incorporated in
such recitals and such Project Plan exhibits shall be deemed integral parts of
this Agreement and all references in this Agreement to this Agreement shall
encompass such recitals and Project Plan exhibits and the terms and conditions
incorporated in such recitals and Project Plan exhibits.




(e)

In the event of any conflict between the terms and conditions of this Agreement
and any term and/or condition that may be set forth in any order, invoice,
verbal agreement or otherwise, the terms and conditions of this Agreement shall
govern.




(f)

Unless otherwise explicitly stated, in the event of any conflict between the
terms of this Agreement and any term and/or condition that may be set forth in
any Project Plan exhibit attached hereto, the terms of the Agreement shall
prevail.




(g)

This Agreement shall be construed as if both Parties drafted it jointly, and
shall not be construed against either Party as principal drafter.




(h)

Unless otherwise provided, all references to sections, articles and exhibits in
this Agreement are to sections, articles and exhibits of and to this Agreement,
provided that, with respect to any exhibit, such exhibit is actually attached
hereto.




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers as of the Effective Date.




VistaGen Therapeutics, Inc.

Synterys, Inc.




By:  /s/ Shawn K. Singh

By:  /s/ John Kincaid

Name:  Shawn K. Singh

Name:  John Kincaid

Title:    Chief Executive Officer

Title:    Vice President, Managing Director



